BOND, J.
(concurring) — I am unable to agree to the learned discussion in the majority opinion to the effect that section 1841, Eevised Statutes 1909, has no reference to the contents of a motion for a new trial. This section, in express terms, is applicable to “all motions” *486and requires that they “shall be accompanied by written specifications of the reasons upon which they are founded,” etc., and I do not think a statute so all-embracing in its language can be logically limited only to certain motions filed during the trial of a law-suit which are addressed to pleadings. In judging the sufficiency of motions for new trial by the rule fixed by that statute, full effect should be given to it as it has been interpreted and construed in the unbroken line of precedents cited in the concluding portion of the second paragraph of the learned majority opinion. These have held, and such has been the consensus of opinion at the bar, that the “specification of reasons” in the motion for new trial in the- present case was sufficient to bring up for review the action of the court in its refusal of the instructions requested by respondent for a peremptory verdict or other instructions requested by it, and, also, in the giving of instructions at the request of plaintiff. Defendant excepted at the time in both instances to the action of the court, and the reference shown in its motion for new trial to the adverse ruling's of the court in respect of such instructions, was a sufficient compliance, under the decisions of this court, with the terms of the statute requiring “a written specification of reasons.”
Hence I concur only in the result reached in the learned majority opinion.
Revelle, J., concurs in this opinion.